El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Sonic Knitting Industries, Inc., decidió trasladar su fá-brica de Hato Rey a Morovis. El patrono notificó de esta re-localización a la International Ladies Garment Workers Union (ILGWU), entidad que representaba a los obreros. Patrono y unión llegaron a un acuerdo para que se le indem-nizara una cantidad razonable, tanto a aquellos empleados que decidieran mudarse a Morovis como a los que escogieran no hacerlo. Tres empleados se mudaron y seis se quedaron en los locales de Hato Rey.
Los empleados de Hato Rey decidieron desligarse de la ILGWU. Pidieron la descertificación de la unión ante la Junta Nacional de Relaciones del Trabajo. La mayoría de los empleados votó para descertificar la unión. Esta impugnó la elección ante la Junta. Fue anulada fundándose en que el patrono había realizado actividades encaminadas a ayudar a los obreros a lograr la descertificación de la unión.
De acuerdo con el Art. XXII(1) del Convenio Colectivo la unión solicitó se sometiera a arbitraje si el patrono había vio-lado el Art. II de dicho Convenio el cual prohibía que el pa-*560trono ayudara a desalentar a los obreros a pertenecer a la unión. David M. Helfeld, árbitro seleccionado por las partes, rindió un laudo preliminar en el cual determinó que el pa-trono había permitido que los obreros del taller de Hato Rey se trasladaran a Morovis en horas laborables con el propósito de gestionar apoyo de los obreros que allí trabajaban para descertificar la unión. También encontró probado que el abo-gado del patrono ayudó desmedidamente a los obreros de Hato Rey al conseguirles una cita en la Junta Nacional de Rela-ciones del Trabajo. Concluyó que debía conceder daños a favor de la unión.
La unión reclamó un total de $61,850.00 en daños que dividió en varias partidas. Solicitó $1,260 por cuotas estima-das según el Convenio Colectivo vigente; $8,640 por cuotas estimadas según el Convenio programado para los próximos 3 años y $15,000 por concepto de cuotas a los planes de bienes-tar y salud y otros fondos bajo el Convenio Colectivo, pro-gramado para los siguientes 3 años. También solicitó $1,950 para gastos del litigio, $20,000 por daños a los empleados de Sonic, $10,000 por daños a los empleados de Caribbean Leisurewear Inc. y sus afiliadas y $5,000 por daños a em-pleados de otros patronos de la misma industria.
Luego de varias vistas en las que se desfiló prueba sobre los daños, el árbitro determinó que el patrono debía pagar a la unión una cantidad equivalente a las cuotas de todos los nuevos empleados que hubiesen pasado el período de prueba hasta cierta fecha, las contribuciones al plan de salud y bienestar por 7 meses con los correspondientes informes de-bidamente llenados, el reembolso de los gastos del litigio, $1,950 y $10,000 por concepto de daños y perjuicios por la pérdida de la capacidad para negociar y otros daños rela-cionados con la representación.
El patrono radicó acción de nulidad del laudo ante el Tribunal Superior, Sala de San Juan. La unión solicitó se dic-tara sentencia sumaria alegando que no existía controversia *561alguna sobre hechos materiales. El tribunal accedió' conclu-yendo que el árbitro tenía facultad para conceder daños. In-conforme, el patrono solicita revisión.
Se nos plantea una cuestión novel. Habiéndose establecido que el árbitro deberá emitir su laudo conforme a derecho, debemos determinar si éste excedió sus poderes al conceder daños a la unión sin haberse estipulado en el acuerdo de su-misión ni en el convenio colectivo la concesión de ese reme-dio. Véase Junta Relaciones del Trabajo v. N. Y. & P.R. S/S Co., 69 D.P.R. 782, 801-802 (1949).
El acuerdo de sumisión sometido por la ILGWU al árbi-tro planteaba la siguiente controversia:
“Did Employer violate Article II [2] (Union Recognition) by engaging in conduct which had the purpose and effect of discouraging membership in the Union?”
La autoridad del árbitro para entender en un procedi-miento de arbitraje emana del acuerdo de sumisión y del con-venio colectivo existente entre patrono y unión. J.R.T. v. Otis Elevator Co., 105 D.P.R. 195 (1976), Colón Molinary v. A.A.A., 103 D.P.R. 143, 148-149 (1974), J.R.T. v. N.Y. & P.R. S/S Co., supra; United Steelworkers v. Enterprise Corp., 363 U.S. 593, 597 (1960). Se ha sostenido que el poder para la concesión de un remedio, ya sea el cumplimiento específico, injunctions o daños, debe surgir de la sumisión o del con-venio. Fleming, Arbitrators and the Remedy Power, 48 Va. L. Rev. 1199 (1962). Sin embargo, el desarrollo jurispruden-cial — United Steelworkers v. American Mfg. Co., 363 U.S. 564 (1960); United Steelworkers v. Warrior and G. Nav. Co., 363 U.S. 574 (1960); United Steelworkers v. Enterprise Wheel and Car Corp., supra — ha ido ampliando la autoridad del árbitro dentro del proceso de arbitraje laboral, limitando *562el poder de los tribunales para revisar los laudos. Powers, Arbitration as a Remedy in Labor Disputes, 18 Clev.-Mar. L. Rev. 586 (1969). De la misma forma, se ha extendido el poder arbitral para la concesión de remedios. Steelworkers v. Enterprise, supra, pág. 597. Actualmente la tendencia es conceder mayor latitud a los árbitros en la confección de re-medios en sus laudos.
En el ámbito de los laudos de arbitraje, los árbitros han enfatizado su autoridad para conceder el remedio de daños y perjuicios cuando el convenio colectivo o el acuerdo de sumisión le conceden expresamente ese poder y aun también cuando el acuerdo o el convenio nada dicen sobre este remedio. (3) Elkouri & Elkouri, How Arbitration Works, págs. 236-287 (Ed. 1960). Véase Vulcan Mold & Iron Co., 52 L.A. 396, 402 (1967). A estos efectos se expresó en Lodge #12, District #37, International Ass’n of Machinists v. Cameron Iron Works, Inc., 292 F.2d 112, 119 (5th Cir.), cert. den. 368 U.S. 926 (1961), que “. . . en ausencia de lenguaje claramente restrictivo, se debe conceder gran latitud en la confección de un remedio apropiado que constituya la decisión del árbitro.” College Hall Fashions Inc. v. Phil. Joint Board, Amalgamated Clothing Workers of America, 408 F.Supp. 722, 728 (E.D. Pa. 1976); Texas Gas Transmission Corp. v. Int’l Chemical Workers, 200 F.Supp. 521, en reconsideración, 527 (S.D. N.Y. 1959), Stutz, Arbitrators and the Remedy Power, Labor Arbitration and Industrial Change, National Academy of Arbitrators, Proceedings 16th Annual Meeting, (1963), pág. 54.
Es de acuerdo con estos conceptos que el árbitro concedió una partida de $10,000.00 en daños a favor de la unión en adición a otras medidas monetarias remediales. Creyó el ár-bitro que la violación al convenio por parte del patrono debía *563conllevar un remedio que resarciera los daños sufridos por la unión. Cf. U.T.I.E.R. v. J.R.T., 99 D.P.R. 512, 525 (1970). Véase también Atomic Uniform Corp. v. ILGWU, 86 L.R.R.M. 2331 (1973), Glendale Mfg. Co., 32 L.A. 223, 226 (1959). (4)
Aunque en la sumisión no se incluyó una solicitud para la concesión de daños, resultaba razonable que el árbitro pu-diera conceder una indemnización si llegaba a la conclusión de que el patrono había actuado en forma irrazonable. Esto es así porque ciertamente resultaría inconsecuente que el ár-bitro concluyera que el patrono había intervenido activa-mente en la acción de descertificación, sin imponerle una san-ción. Sería ésta la única manera de desalentar al patrono a que actuara en igual forma en el futuro. Si no se le imponía una sanción podría intentar una y otra vez la descertificación sin consecuencia alguna.
“El mandato expreso del árbitro [en este caso] fue sola-mente determinar si había ocurrido un incumplimiento de contrato. No se hizo ninguna mención expresa para la formu-lación de un remedio. Sin embargo, aun cuando una contro-versia delimitada se somete a un árbitro éste debe tener considerable latitud en confeccionar el laudo. [Citas de casos omitidas.] Porque una rectificación de los daños causados por un incumplimiento de contrato está estrechamente unida a la identificación del incumplimiento mismo, esa latitud in-cluye el remediar un daño. [Cita de caso omitida.]” International U. of Op. Eng. Local No. 450 v. Mid-Valley, Inc., 347 F.Supp. 1104, 1109 (S.D. Tex. 1972). Véase también Mogge v. District 8, Int’l Ass’n of Machinists, 454 F.2d 510, 514-515 (7th Cir. 1971). No es razonable que un árbitro tenga poder para entender en una controversia entre patrono y *564unión sin tener autoridad para imponer el remedio que cre-yera propicio de acuerdo al laudo emitido. In the Matter of Port Washington Union Tree School District v. The Port Washington Teachers Association, 384 N.Y.S.2d 206 (App. Div. 1976), Fleming, op. cit., págs. 1214-1215.

Se confirmará la sentencia recurrida.

El Juez Asociado Señor Díaz Cruz disintió en opinión separada a la cual se une el Juez Asociado Señor Martín. El Juez Asociado Señor Rigau no intervino.
—O—

(1)E1 Art. XXII del Convenio Colectivo expresa en su parte perti-nente :
“. . . The award of the Arbitrator shall be final and binding provided to conform to law. In addition to granting such other relief as he may deem proper, the award of the Arbitrator may contain provisions directing or restraining acts and conduct of the parties.”


(2) Establece el Art. II, inciso (1) del Convenio Colectivo que:
“The Employer hereby recognizes the Union as the sole and exclusive collective bargaining agent for all of the workers covered by this agreement. Neither the Employer nor any of its agents shall directly or indirectly discourage membership in the Union.”


(3)Antes de la trilogía “Steelworkers” los árbitros normalmente se circunscribían al remedio expresamente concedido en el convenio colectivo o en el acuerdo de sumisión.


(4) Aunque estos casos envuelven situaciones en las que la unión ex-presamente solicitó daños al árbitro, las mismas no dejan de ser similares a la situación y la cláusula del Convenio Colectivo envueltas en el caso de autos.